DETAILED ACTION
Status of the Claims
Claims 32-50 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Independent claim 32 recites a “method for determining the concentration of at least two target polypeptides in a biological sample, wherein each of the at least two target polypeptides is selected from the group consisting of ANXA2, HSPA5, KNG1 and MMP1” and is being interpreted such that the “each of the at least two target polypeptides” may only consist of two, three, or four of the recited polypeptide, due to the presence of the term “each”.  


Claim Objections
Claim 41 is objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-40 and 42-49 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to one or more judicial exceptions (i.e., product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 32 recites a method for determining the concentration of at least two target polypeptides in a biological sample and is directed to one or more of a law of nature, a natural phenomenon, a product of nature, and an abstract idea.  Specifically, the “(f) dividing” and the “(g) determining the concentration” steps in claim 32 comprise concept(s) relating to data comparisons that can be performed mentally or are analogous to human mental work, being an abstract idea or an idea ‘of itself’ as per MPEP 2106.04(a)(2)(III)(A).  Therefore, the claim recites one or more judicial exceptions as per Prong One of the revised Step 2A analysis from the 2019 Revised Patent Subject Matter Eligibility Guidance issued Jan. 7, 2019 in the Federal Register Vol. 84, No. 4.  The same Guidance requires analysis of Prong Two, which is whether the claim recites additional elements that integrate the exception(s) into a practical application of that exception(s).  In the instant case, the additional element(s) is/are:
“(a) selecting at least two surrogate peptides corresponding to the at least two target polypeptides, wherein each of the at least two surrogate peptides is selected from the group consisting of ANXA2 surrogate peptide, HSPA5 surrogate peptide, KNG1 surrogate peptide, and MMP1 surrogate peptide; 
(b) labeling the at least two surrogate peptides of step (a) by isotope; 
(c) digesting the biological sample by means of a proteolytic process to produce a digest; 
(d) adding a pre-determined concentration of the labeled versions of the surrogate polypeptides to the digest of the step (c); [and]
(e) measuring the amounts of the surrogate peptides and the labeled versions of the surrogate peptides in the mixture of step (d) by mass spectrometry”

For claim 32, these steps are mere data gathering steps required for all uses of the recited judicial exception, and are therefore reasonably considered as insignificant 
For claim 32, the additional elements consist of:
“(a) selecting at least two surrogate peptides corresponding to the at least two target polypeptides, wherein each of the at least two surrogate peptides is selected from the group consisting of ANXA2 surrogate peptide, HSPA5 surrogate peptide, KNG1 surrogate peptide, and MMP1 surrogate peptide; 
(b) labeling the at least two surrogate peptides of step (a) by isotope; 
(c) digesting the biological sample by means of a proteolytic process to produce a digest; 
(d) adding a pre-determined concentration of the labeled versions of the surrogate polypeptides to the digest of the step (c); [and]
(e) measuring the amounts of the surrogate peptides and the labeled versions of the surrogate peptides in the mixture of step (d) by mass spectrometry”

These steps all constitute routine, convention, and well-understood activities known in the industry at the time of the invention, specified as a high level of generality, and therefore are not enough to qualify as “significantly more” when recited with the judicial exception of the claim.  This is equally true both when considering the steps individually and as an ordered combination.  In support of its routineness, it is noted that this method was described in the art at least as far back as 2005 as an absolute quantification (AQUA) method as per Kirkpatrick et al. (Methods, 2005, pages 265-273) and had been commercialized as a kit or service, for example, as per Thermo Scientific (“Protein Quantification Using Mass Spectrometry” brochure, 2014, esp. pages 22-25).  Therefore, the claim is patent ineligible.  
Independent claim 35 recites the above, however, the claim is extended to “determining whether a subject has or is at risk of developing oral squamous cell 
Independent claim 40 recites the above, however, the claim is extended to “diagnosing and treating OSCC in a subject, comprising, (a) obtaining a sample from the subject; (b) determining the concentration of at least two target polypeptides in the biological sample by the method of claim 32; (c) calculating a risk score based on the concentration of the at least two target polypeptides determined in the step (b); and (d) subjecting the subject to an anti-cancer treatment, if the risk score of the subject determined from the step (c) is or above 0.4”.  Steps (a) and (b) are analyzed as claim 32, above.  The additional elements are “calculating a risk score” and conditionally Mayo v. Prometheus, 566 U.S. ____ (2012).  Further, in some cases (e.g., if the risk score is above 0.4) the treatment step is not even performed.  Therefore, the claim is ineligible.
Independent claim 45 recites the above, however, the claim is extended to “determining whether a biological sample comprises cancerous oral squamous cells, comprising, (a) determining the concentration of at least two target polypeptides in the biological sample by the method of claim 32; (b) calculating a risk score based on the concentration of the at least two target polypeptides determined in the step (a); and (c) assessing whether the biological sample comprises cancerous oral squamous cells based on the risk score of the step (b)”.  Step (a) is analyzed as claim 32, above.  The additional elements are “calculating a risk score” comprises concept(s) relating to data comparisons that can be performed mentally or are analogous to human mental work, being an abstract idea or an idea ‘of itself’ as per MPEP 2106.04(a)(2)(III)(A), and therefore cannot be seen as adding “significantly more” to the above judicial 
Claim 33 merely defines the sequences of the surrogate peptides, however, selection of such sequences is routine and conventional, given that they are tryptic digest products that can be readily predicted.  Claims 34, 39, 44, and 49 further define the sample as saliva, however, such samples were routine and conventional samples for quantitative proteomics.  Claims 36-37, 42-43, and 46-47 further define how the risk scores are calculated, however, since said “calculating” is itself a judicial exception, then further details of it cannot be considered as “significantly more”.  Claims 38 and 48 state that “when the risk score is or above 0.4, then the biological sample comprises cancerous oral squamous cells”, which is recitation of a judicial exception, specifically, the natural correlation between biomarker levels as a disease state, and represents a law of nature and/or natural phenomena as per MPEP 2106.04(b)(I), and therefore cannot be seen as adding “significantly more” to the above judicial exception(s).  Therefore, the claims are ineligible.
For further information, please see the latest revision of MPEP 2104-2106 {Patent Subject Matter Eligibility Under 35 U.S.C. 101}, including MPEP 2106.04 {Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception} and 2106.05 {Eligibility Step 2B: Whether a Claim Amounts to Significantly More}, as well as the 
	
Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Kashyap et al.
Claim 50 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashyap et al. (Cancer Biology & Therapy, 2010, 10(8):796-810).  
Kashyap teaches a pharmaceutical kit comprising at least two isotope-labeled polypeptides, wherein the polypeptides comprises the amino acid sequence selected from the group consisting of SEQ ID NOs: 5, 6, 7 and 8 (e.g. as per Figure 1, all polypeptides in the esophageal squamous cancer cells are isotopically labeled and trypsin digested, which reasonably includes the specific peptides, or their precursor In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).  
The recitation of “for determining whether a subject has or is at risk of developing OSCC” in the preamble of the instant claim 50 is a recitation of intended use of the instantly claimed kit and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)), and that the manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself.  Please see MPEP 2111.02, citing In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus), and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) stating that “discovery of an unobvious property and use does not overcome the statutory restraint of section 102 when the claimed composition is known”.
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639